                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       ELKINS

JEROME SCOTT,

       Plaintiff,

v.                                                      Civil Action No. 2:18-CV-55
                                                        (BAILEY)

UNITED STATES OF AMERICA,

       Defendant.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Currently pending before this Court is the defendant’s Motion for Summary

Judgment [Doe. 45], filed December 17, 2016. This mailer is now ripe for decision. For

the reasons set forth below, this Court will grant the Motion.

                                     BACKGROUND

       Plaintiff Jerome Scott is currently a federal inmate incarcerated within the Federal

Bureau of Prisons (“BOP”). Scott claims that on April 1, 2017, while at the United States

Penitentiary in Bruceton Mills, West Virginia (“USP Hazelton”) he was raped by another

inmate after officers purposely unlocked his cell door. He reported the alleged rape on

June 16, 2017. The Special Investigative Services (“515”) Lieutenant, Jamie Canfield,

interviewed Scott the same day as the report [Doc. 46-2 at 3]. Lt. Canfield’s Declaration

[Doc. 46-2] states that, in the interview, Scott claimed officers were the ones that raped

him. Scott told Lt. Canfield that he believed he had Seen raped because he woke up to

the sound of staff unlocking his cell door and he felt pain in his anus.        Scott told



                                             1
Lt. Canfield “you can check the cameras and see.” [Doe. 46-2 at 3]. Scott claims he

changed the story of who allegedly raped him because he was scared.

       Lt. Canfield reviewed the video footage of April 1,2017 from 12:00a.m. to 8:00 a.m.

Lt. Canfleld states that no time during this eight hours did footage show any officer

unsecuring Scott’s cell or anyone (officer or inmate) entering his cell. Further, the range

was on lockdown. The footage has since been deleted due to USP Hazelton’s video-

recording system.1 A senior special agent from the Office of the Inspector General (“DIG”)

contacted SIS regarding similar allegations Scott presented to their office. Lt. Canfield told

DIG that the video footage was reviewed and that Scott’s accounts of the event had

changed multiple times. OIG did not open its own independent investigation.

       Scott had exhausted his administrative remedies through the BOP. He asked for

compensation for the injuries and that his anus suffered permanent damage. The BOP

denied the claim and “found no evidence of a compensable personal injury due to the

negligence” of the BDP and there was “no evidence staff caused you to be assaulted, or

ignored any assault.” [Doc. 46-1 at    ¶ 8].
       Scott filed his instant Complaint against the United States pursuant to the Federal

Tort Claims Act (“FTCA”), 28. U.S.C.    § 2671, et seq. Scott alleges deliberate indifference
and intentional infliction of emotional distress claims. He requests $9,400,000 in damages

for “physical pain, psychological disorders, mental and emotional suffering, permanent

injuries, damage anal [sic], [and] nightmares.” [Doc. 8 at 9J.


         The Government states that the videotaping system continuously saves recorded
data but only keeps the footage forthree months. The Government claims since Scott filed
his civil Complaint over a year after the incident and over three months after the SIS and
DIG reviews, that the footage was deleted.

                                               2
                                  STANDARD OF REVIEW

        Federal Rule of Civil Procedure 56 provides that summary judgment is appropriate

“if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” The party seeking

summary judgment bears the initial burden of showing the absence of any genuine issues

of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322—23(1986). “The burden

then shifts to the nonmoving party to come forward with facts sufficient to create a triable

issue of fact.” Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir. 1991),

ced. denied, 502 U.S. 1095(1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247—48 (1986)).

       However, as the United States Supreme Court noted in Anderson, “Rule 56(e) itself

provides that a party opposing a properly supported motion for summary judgment may not

rest upon the mere allegations or denials of his pleading, but must set forth specific facts

showing that there is a genuine issue for trial.” Id. at 256. “The inquiry performed is the

threshold inquiry of determining whether there is the need for a trial—whether, in other

words, there are any genuine factual issues that properly can be resolved only by a finder

of fact because they may reasonably be resolved in favor of either party.” Id. at 250; see

also Charbonnages de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979) (Summary

judgment “should be granted only in those cases where it is perfectly clear that no issue

of fact is involved and inquiry into the facts is not desirable to clarify the application of the

law.” (citing Stevens v. Howard D. Johnson Co., 181 F.2d 390, 394 (4th Cir. 1950))).



                                               3
       In reviewing the supported underlying facts, all inferences must be viewed in the

light most favorable to the party opposing the motion. See Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475       u.s.   574, 587 (1986).    Additionally, the party opposing

summary judgment “must do more than simply show that there is some metaphysical doubt

as to the material facts.” Id. at 586. That is, once the movant has met its burden to show

absence of material fact, the party opposing summary judgment must then come forward

with affidavits or other evidence demonstrating there is indeed a genuine issue for trial.

Fed. R. Civ. P. 56(c): Celotex Corp., 477 U.S. at 323—25; Anderson, 477 U.S. at 248.

“If the evidence is merely colorable, or is not significantly probative, summary judgment

may be granted.” Anderson, 477 U.S. at 249 (citations omitted).

                                         DISCUSSION

       The FTCA is a comprehensive legislative scheme by which the United States has

waived its sovereign immunity to allow civil suits for actions arising out of the negligent acts

of agents of the United States. The united States cannot be sued in a tort action unless

it is clear that Congress has waived the Government’s sovereign immunity and authorized

suit under the FTCA.      Dalehite v. United States, 346 U.S. 15, 30—31 (1953).            The

provisions of the FTCA are found in Title 28 of the United States Code. 28 U.S.C.

§   1346(b), 1402(b), 2401(b) and 2671-2680.

       An inmate “can sue under the FTCA to recover damages from the United States

Government for personal injuries sustained during confinement in a federal prison, by




                                               4
reason of the negligence of a government employee.”               United States v. Muniz,

374 U.S. 150 (1963). The FTCA provides at         § 2674 as follows:
       The united States shall be liable, respecting the provisions of this title

       relating to tort claims, in the same manner and to the same extent as a

       private individual under like circumstances, but shall not be liable for interest

       prior to judgment or for punitive damages.

However, the FTCA does not create a new cause of action. Medina v. United States,

259 F.3d 220, 223 (4th Cir. 2001). “The statute merely permits the United States to be

held liable in tort in the same respect as a private person would be liable under the law of

the place where the act occurred.” Id.

      Scott brings claims of (1) deliberate indifference and (2) intentional infliction of

emotional distress (“lIED”). Under the liberal construction of pleadings courts are to give

pro se litigators, this Court agrees with the Government that the deliberate indifference

claim should be analyzed as a negligence claim. “Deliberate Indifference” claims are

constitutional claims and would not be allowed under the FTCA. We find it proper to

construe his deliberate indifference claim as negligence because Scott alleges that the

Government owed him a duty to protect him, and that this breach resulted in injuries.

I. Negligence

      In order to maintain a case against the United States under the FTCA, the plaintiff

must demonstrate that his action is permissible under the FTCA and satisfies the

necessary elements of a tort claim cognizable under law of the state in which the action

accrued. In West Virginia, the plaintiff must establish three elements in a negligence



                                              5
suit: (1) a duty that the defendant owes to the plaintiff, (2) a negligent breach of that duty,

and (3) injuries received as a proximate result from that breach. Webb v. Brown &

Williamson Tobacco Co., 121 W.Va. 115,2 S.E.2d 898, 899 (1939). The plaintiff must

prove these elements by a preponderance of the evidence. Id. at 899. Pursuant to the

FTCA, the BDP owes prisoners a duty of care that specifically requires the BDP to provide

for the safekeeping, care, subsistence, and protection of all prisoners. See i8         u.s.c.
§ 4042;   Muniz, 374 U.S. 150 (1963). under West Virginia law, the duty of care that the

BOP owes to inmates is one of reasonable care. See McNeal v. United States,

979 F.Supp. 431 (ND. W.Va. 1997).

       The Government argues that Scott cannot prove a breach of a duty nor has he

alleged any evidence other than mere assertions of damages. Scoff alleges that officers

unlocked his door to allow him to get raped by another inmate. First he alleged that he

woke up and officers left his room and his anus hurt so he assumed he was raped. Later,

he told officials another inmate raped him. In the instant case he alleges in great detail that

it was indeed an inmate who raped him, not an officer. The BOP reviewed footage of that

night. However, the footage is not available anymore. This Court understands that all

footage cannot be maintained, but it would have made this case much easier if the tape

was preserved, especially after Scoff had made these allegations to BOP and DIG staff,

even it he was delayed in his official filing of his FTCA complaint.

       Lt. Canfield did review the tape, however. He stated in his declaration, under the

penalty of perjury, that the video did not show anyone (inmate or prison official) enter

Scoff’s cell. Scoff claims anotherSlS Lieutenant, Lt. Howell, told Scott that he watched the



                                              6
tape and saw what the inmate had done to Scoff. [Doe. 8-1 at 4, Doc. 57-1 at 5]. Based

on these assertions that Lt. Howell may have conflicting information, this Court ordered

either party to produce a declaration of Lt. Howell concerning what he saw on the video

footage. A declaration of Lt. Howell [DoG. 77] was eventually filed. In the declaration,

Lt. Howell denies ever watching the video footage and denies ever making any statements

to plaintiff Scott regarding the video lid.]. There has been no evidence provided other than

assertions and conclusory statements about the SOP breaching its duty of care. On the

other hand, there are facts in the record that blatantly contradict what Scoff has claimed.

Scoff’s claim of a breach of duty must therefore fail. See Scott v. Harris, 550 U.S. 372,

380 (2007) (When opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not

adopt that version of the facts for purposes of ruling on a motion for summary judgment.”)

       Further, Scott has provided no evidence whatsoever to prove any injuries, as

required to prove the elements of negligence. He claims to have suffered permanent

physical, mental, and emotional injuries. However, there is nothing in the record of any

evidence such as medical reports or doctor visit receipts. Scoff himself admits that he was

offered psychological help, and he turned it down. There is nothing in the record that

showed he sought or received medical attention. Scoff does not even assert that he

sought medical attention.

      Therefore, since Scott has not provided any evidence of a breach of duty by the

Government or any evidence of damages otherthan his own assertions, Scott’s negligence

claim cannot survive summary judgment. Summary judgment on the negligence claim is

granted.

                                             7
II. Intentional Infliction of Emotional Distress

       The FTCA waiver of sovereign immunity is subject to several requirements and

limitations. One of those is found in 28 U.S.C.      § 1 346(b)(2), which provides as follows:
       No person convicted of a felony who is incarcerated while awaiting

       sentencing or while serving a sentence may bring a civil action against the

       United States or an agency, officer, or employee of the Government, for

       mental oremotional injuries suffered while in custody without a priorshowing

       of physical injury.

Similarly,   Section 803(d) of the Prison            Litigation The form Act, codified at

42 U.S.C. 1997(e)(2), also predicates a prisoner’s claim for mental or emotional injuries

suffered while in custody on a showing of an accompanying physical injury. See 42 U.S.C.

§ 1 997e(e) (“No Federal civil action may be brought by a prisoner confined in a jail, prison,
or other correctional facility, for mental or emotional injuries suffered while in custody

without a prior showing of physical injury.”).

       As mentioned above, Scott has not provided any evidence that a sexual act was

committed or that he suffered any physical injuries as a result of the Government’s

negligence. As a threshold mailer, his claims cannot proceed under the FTCA.

       Even if his claims could proceed, he has not provided evidence that his lIED claim

could survive summary judgment. To prevail on an intentional infliction of emotional

distress claim, plaintiffs must prove:

       (1) that the defendant’s conduct was atrocious, intolerable, and so extreme

       and outrageous as to exceed the bounds of decency; (2) that the defendant

       acted with the intent to inflict emotional distress, or acted recklessly when it

                                                 8
       was certain or substantially certain emotional distress would result from his

       conduct; (3) that the actions of the defendant caused the plaintiff to suffer

       emotional distress; and, (4) that the emotional distress suffered by the

       plaintiff was so severe that no reasonable person could be expected to

       endure it.

Travis v. Alcon Labs., inc., 202 W.Va. 369, 375, 504 S.E.2d 419, 425 (1998). The

burden on the plaintiff to prevail on an lIED claim is extremely high.        See Pegg v.

Herrnberger, 845 F.3d 112, 122 (4th Cir. 2017) (“It is difficult to overstate the high burden

of proof required to sustain a tort claim for intentional infliction of emotional

distress/outrage.’); Keyes v. Keyes, 182 W.Va. 802, 805, 392 S.E.2d 693, 696 (1990);

Wolford v.     Mountain     Top   Hunting    Club,    inc.,   2015   WL   7628704,     at *5

(W.Va. Nov. 20, 2015). Mere negligence cannot constitute outrageous conduct. See

Courtney v. Courtney, 186 W.Va. 597, 602, 413 S.E.2d 418, 423(1991) (“Thus, conduct

that is merely annoying, harmful of one’s rights or expectations, uncivil, mean-spirited, or

negligent does not constitute outrageous conduct.”).

       Scott’s evidence of lIED is the same set of mere assertions with no evidence to back

them up that have been discussed above in the negligence claim. The lack of evidence

combined with the extremely high burden for a plaintiff to sustain an lIED claim makes it

easy for this Court to make its decision. Summary judgment on the lIED claim is granted.




                                             9
                                       CONCLUSION

       For the reasons stated above, this Court hereby GRANTS defendant’s Motion for

Summary Judgment [Doc. 45]. The Clerk is DIRECTED to enter judgment in favor of the

defendant and to STRIKE this action from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein

and to mail a copy to the pro se plaintiff.

       DATED: July         2019.




                                                   ON SAlLE V
                                                   UNITED STATES DISTRICT JUDGE




                                              10
